J-A22013-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

COREY L. WILLIAMS

                            Appellant                 No. 1956 MDA 2015


                Appeal from the PCRA Order September 3, 2015
               In the Court of Common Pleas of Franklin County
              Criminal Division at No(s): CP-28-CR-0000432-2002


BEFORE: GANTMAN, P.J., PANELLA, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                          FILED AUGUST 24, 2016

        Corey L. Williams (“Appellant”) appeals from the order entered in the

Franklin County Court of Common Pleas, which dismissed his petition filed

for relief pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        The relevant facts and procedural history of this appeal are as follows.

On June 3, 2003, a jury convicted Appellant of robbery, unlawful restraint,

receiving stolen property, conspiracy, and carrying a firearm without a

license.2   On July 9, 2003, the court sentenced Appellant to an aggregate

term of 8½ to 35 years’ incarceration.         On April 13, 2004, this Court

affirmed Appellant’s judgment of sentence.       On November 29, 2006, our

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
2
    18 Pa.C.S. §§ 3701, 2902, 3925, 903, and 6106, respectively.
J-A22013-16



Supreme Court denied Appellant’s petition for allowance of appeal.          On

February 27, 2007, our Supreme Court denied Appellant’s application for

reconsideration. Appellant did not file a petition for allowance of appeal with

the Supreme Court of the United States. Appellant filed his first pro se PCRA

petition in May of 2008.   The PCRA court appointed counsel, who filed an

amended PCRA petition in December of 2010. After an evidentiary hearing,

the PCRA court denied Appellant relief on August 10, 2011. On November

27, 2012, this Court affirmed the order that denied Appellant’s first PCRA

petition.

      On July 13, 2015, Appellant filed the present PCRA petition.          On

August 5, 2015, the PCRA court filed a Pa.R.Crim.P. 907 notice of its intent

to dismiss the petition without a hearing. Appellant responded to the notice,

and the PCRA court dismissed the petition on September 3, 2015.             On

September 28, 2015, Appellant filed a timely notice of appeal.            Both

Appellant and the trial court complied with Pa.R.A.P. 1925.

      Appellant raises the following issues for our review:

            A. WHETHER THE TRIAL COURT ERRED IN DENYING
            [APPELLANT’S] CLAIM THAT THE COMMONWEALTH
            VIOLATED THE ORDER OF THE SUPERIOR COURT?

            B. WHETHER THE TRIAL COURT ERRED IN DENYING
            [APPELLANT’S] CLAIM THAT THE COMMONWEALTH DID
            NOT ADHERE TO STATUTORIAL LAW SET FORTH IN 42
            PA.C.S. § 9757, BY NOT REALIZING THAT [APPELLANT’S]
            WHOLE SENTENCE WAS THE COMBINATION OF HIS 432-
            02 CASE AND HIS 511-02 CASE?




                                     -2-
J-A22013-16


           C. WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] CLAIM THAT THE COMMONWEALTH DID
           NOT USE THE WORDS SET FORTH WITHIN PENNSYLVANIA
           LAW IN ITS ORIGINAL USAGE?

           D. WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] CLAIM THAT THE [TRIAL] COURT FAILED
           TO ACKNOWLEDGE THAT [APPELLANT’S] AGGREGATED
           SENTENCE WOULD BE ONE CONTINUOUS SENTENCE
           INSTEAD OF TWO SEPARATE SENTENCES?

           E. WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] CLAIM THAT THE COMMONWEALTH FAILED
           TO ADHERE TO 42 PA.C.S. §9781(C)(2) OF THE
           PENNSYLVANIA STATU[T]E BY NOT CONSIDERING THE
           REHABILITATIVE NEEDS OF [APPELLANT] BY IMPOSING
           SUCH AN EXCESSIVE SENTENCE?

           F. WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] CLAIM THAT THE COMMONWEALTH FAILED
           TO FOLLOW STATUTORIAL LAW SET FORTH BY THE
           LEGISLATURE WHEN [IT] FOCUSED SOLELY UPON THE
           VICTIMS’ STATEMENTS AND NOT THE CIRCUMSTANCES
           OF THE CRIME OR [APPELLANT’S] CHARACTER?

           G. WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] CLAIM THAT THE COMMONWEALTH DID
           NOT STATE ON THE RECORD AND REASONS FOR THE
           LENGTH OF [APPELLANT’S] SENTENCE, NOR WHY IT WAS
           SET IN A CONSECUTIVE MANNER?

           H. WHETHER THE TRIAL COURT ERRED IN DENYING
           [APPELLANT’S] CLAIM THAT THE COMMONWEALTH
           IMPOSED A CLEARLY UNREASONABLE SENTENCE WHICH
           IS A VIOLATION OF 41 PA.C.S. § 9781, BY IMPOSING A
           SENTENCE THAT WOULD KEEP [APPELLANT] ON PAROLE
           UNTIL HE WOULD BE IN HIS SIXTIES?

Appellant’s Brief, Statement of Questions Involved.3
____________________________________________


3
    Appellant’s brief is not paginated.




                                           -3-
J-A22013-16


      Before we address the merits of Appellant’s claims, we must determine

whether his PCRA petition was timely.     The timeliness of a PCRA petition

implicates the jurisdiction of both this Court and the           PCRA court.

Commonwealth v. Williams, 35 A.3d 44, 52 (Pa.Super.2011), appeal

denied, 50 A.3d 121 (Pa.2012).      “Pennsylvania law makes clear that no

court has jurisdiction to hear an untimely PCRA petition.”    Id. To “accord

finality to the collateral review process[,]” the PCRA “confers no authority

upon [appellate courts] to fashion ad hoc equitable exceptions to the PCRA

timebar[.]” Commonwealth v. Watts, 23 A.3d 980, 983 (Pa.2011). With

respect to jurisdiction under the PCRA, this Court has further explained:


         The most recent amendments to the PCRA...provide a
         PCRA petition, including a second or subsequent petition,
         shall be filed within one year of the date the underlying
         judgment becomes final. A judgment is deemed final at
         the conclusion of direct review, including discretionary
         review in the Supreme Court of the United States and the
         Supreme Court of Pennsylvania, or at the expiration of
         time for seeking the review.

Commonwealth v. Monaco, 996 A.2d 1076, 1079 (Pa.Super.2010)

(citations and quotations omitted), appeal denied, 20 A.3d 1210 (Pa.2011);

see also 42 Pa.C.S. § 9545(b). This Court may review a PCRA petition filed

more than one year after the judgment of sentence becomes final only if the

claim falls within one of the following three statutory exceptions, which the

petitioner must plead and prove:

            (i) the failure to raise the claim was the result of
           interference    by  government     officials with the

                                    -4-
J-A22013-16


             presentation of the claim in violation of the Constitution
             or laws of this Commonwealth or the Constitution or
             laws of the United States;

             (ii) the facts upon which the claim is predicated were
             unknown to the petitioner and could not have been
             ascertained by the exercise of due diligence; or

              (iii) the right asserted is a constitutional right that was
             recognized by the Supreme Court of the United States or
             the Supreme Court of Pennsylvania after the time period
             provided in this section and has been held by that court
             to apply retroactively.

42 Pa.C.S. § 9545(b)(1).            Further, if a petition pleads one of these

exceptions, the petition will not be considered unless it is “filed within 60

days of the date the claim could have been presented.” 42 Pa.C.S. §

9545(b)(2).

       Here, Appellant’s judgment of sentence became final on February 27,

2007, when his time to appeal to the Supreme Court of the United States

expired. See 42 Pa.C.S. § 9545(b)(3). Appellant’s patently untimely PCRA

petition, filed July 13, 2015, fails to allege any of the statutory exceptions to

the PCRA time bar.4

____________________________________________


4
  Appellant’s contention that this Court directed the trial court to vacate his
judgment of sentence on this docket is without merit. At 82 MDA 2014, this
Court directed the trial court to vacate Appellant’s judgment of sentence at
Docket No. CP-28-CR-0000511-2002 (“No. 511”). Although Appellant’s
present sentence at Docket No. CP-28-CR-0000432-2002 (“No. 432”) was
imposed consecutively to his sentence at No. 511, it was a separate
judgment of sentence imposed on convictions that stemmed from a separate
crime. This Court’s order at 82 MDA 2014 had no bearing on the present
case.



                                           -5-
J-A22013-16


      Because Appellant failed to plead and prove any of the statutory

exceptions to the PCRA time limitation, the PCRA court correctly determined

that it lacked jurisdiction to hear this untimely PCRA petition.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2016




                                      -6-